 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Baking Company, Inc. and Miscella-neous Warehousemen, Drivers and Helpers, Local986, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica. Case 21-CA- 17294September 24, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELLOAND TRUESDALEOn June 21, 1979, Administrative Law Judge Rich-ard J. Boyce issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief, and the General Counsel filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings.' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent,International Baking Company, Inc., Vernon, Cali-fornia, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order, as so modified:1. Substitute the following paragraph I(b):Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). Furthermore, as Judge LearnedHand observed in N.LR.B. v. Universal Camera Corporation, 179 F.2d 749,754 (2d Cir. 1950), "nothing is more common in all kinds ofjudical decisionsthan to believe some and not all" of a witness' testimony. We have carefullyexamined the record and find no basis for reversing the Administrative LawJudge's findings.2 In par. I(b) of his recommended Order, the Administrative Law Judgeprovided that Respondent shall cease and desist from "liln any other man-ner" infringing upon employee rights guaranteed in Sec. 7 of the Act. How-ever, the Board recently determined to use the narrow injuctive language "inany like or related manner" in cases of this kind. See Hickmott Food-, Inc.,242 NLRB 1357 (1979). We shall modify the recommended Order accord-ingly."(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNo n( I To ENPILOYEESPOSTED BY ORDER OF IHlINAI()ONAI. LABOR REllATIONS BOARDAn Agency of the United States GovernmentFollowing a hearing at which all parties had an op-portunity to present evidence and cross-examine wit-nesses, the National Labor Relations Board hasfound that we violated the National Labor RelationsAct, as amended, and has ordered us to post this no-tice.Section 7 of the National Labor Relations Actgives all employees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representa-tive they chooseTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all such activity, ex-cept to the extent that the employees' bargain-ing representative and employer have a collec-tive-bargaining agreement which imposes alawful requirement that employees becomeunion members.WE WIl.l. NOTI discharge or otherwise discrimi-nate against employees for engaging in union ac-tivities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL offer Jesus Jiminez immediate andfull reinstatement to his former job or, if that jobno longer exists, to a substantially equivalent job,without prejudice to his seniority or other rightsand privileges, and WE wILL.. make him whole forany loss of earnings or benefits he may have suf-fered by reason of his unlawful discharge, plusinterest.INTERNAIIONAI. BAKING COMPANY, INC.DECISIONSIAIEMENI () IHIt CASLRI(HARD J. BOY(T, Administrative l.aw Judge: Thismatter was heard before me in Los Angeles. California, on245 NLRB No. 23220 INTERNATIONAL BAKING COMPANYApril 12, 1979. The charge was filed on November 20, 1978,by Miscellaneous Warehousemen, Drivers and Helpers, Lo-cal 986, International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America (hereincalled Teamsters). The complaint issued on January 18,1979, and alleges that International Baking Company, Inc.(herein called Respondent), violated Section 8(a)(3) and (1)of the National Labor Relations Act (herein called the Act).Post-hearing briefs were filed for the General Counseland for Respondent.1. JURISDICTIONRespondent is a California corporation engaged in theproduction and nonretail sale of bakery products. Its princi-pal products are pocket breads, so called, carrying the Pitatrademark. Among its facilities are a bakery and a distribu-tion depot in Vernon, California, and distribution depot inWalnut, California. It annually ships goods of a value ex-ceeding $50,000 across state lines.Respondent is an employer engaged in and affectingcommerce within the meaning of Section 2(2), (6), and (7)of the Act.II. LABOR ORGANIZATIONSThe Teamsters and Local No. 37, Bakery, Confectionery& Tobacco Workers' International Union, AFL-CIO(herein called the Bakers) both are labor organizationswithin Section 2(5) of the Act.III. ISSUESThe complaint alleges and the answer denies that Re-spondent fired Jesus Jiminez on November 10, 1978, be-cause of his union sympathies and activities, thereby violat-ing Section 8(a)(3) and (1), and that it engaged insurveillance of its employees' union activities on November14, 1978, thereby further violating Section 8(a)(l).IV. THE ALLEGED UNFAIR LABOR PRACTICESA. The Discharge of Jesus Jimine:Evidence. Jiminez was a route saleman for Respondentfrom June 23, 1978, until discharged the afternoon of No-vember 10. His duties included the delivery of fresh breadto grocery stores and the removal of bread that was aboutto be "out of code"-i.e., whose shelf life was nearing expi-ration as revealed by a date-coded tag at the neck of eachwrapper. He made 16 or 17 stops daily and visited a givenstore about three times weekly. He worked out of the Ver-non depot until the Walnut depot became operative on No-vember 6. He and about 13 other salesmen than wereshifted to the new facility.In late October 1978 Jiminez telephoned an official of theBakers, Rudy Ochoa, about obtaining union representationfor the salesmen, and on about November I Ochoa andanother Bakers official met with him at his home. Jiminezreceived a batch of blank Bakers authorization cards at thattime and gave Ochoa a list of the salesmen's names andtelephone numbers.Ochoa soon after called John LeFlore, an organizer forthe Teamsters, describing the situation and suggesting thatthe Teamsters might more appropriately organize Respon-dent's salemen. LeFlore being agreeable, he and Ochoa andtwo other union officials met with Jiminez at Jiminez' homeon about November 8.' It was decided during this meetingto have an organizational meeting of the salesmen on No-vember 14, at Carrow's Restaurant, near the Walnut depot.In addition, LeFlora gave Jiminez some Teamsters authori-zation cards for distribution to the drivers, cautioning himnot to "let the management know ... because that is thebest way to get fired."On November 9 the Walnut salesmen were delayed sev-eral hours in starting their routes because of the late deliv-ery of bread from the Vernon bakery. They spent much ofthe lost time in Carrow's Restaurant, which gave Jiminezopportunity to pass out the Teamsters cards and publicizethe organizational meeting to be held there on the 14th. Hedistributed cards in the restaurant to all but one of thesalesmen, reaching the remaining one at the depot later inthe day.As above stated, Jiminez was discharged the afternoon ofthe next day, November 10. Earlier on the 10th, accordingto Richard Pollard, Respondent's sales manager. and AraBailozian, manager of the Walnut depot, the two of themvisited a number of stores serviced by Respondent. Pollardtestified that this is a routine practice. to see what the com-petition is doing and "to make sure your product ... is incode," and that he tries "to hit" 200 stores per month. Oneof the stores he and Bailozian supposedly hit on the 10thwas Albertson's No. 941, in LaPalma, which happened tobe on Jiminez' route. While there. their story continued,they found three loaves of bread which went out of code asof November 6 and, being Hawaiian sweet bread, were notsupposed to be in the store in any event.2They reputedlyremoved the three loaves from the store, obtaining the storemanager's signature on a credit memorandum as they didso.' and returned to the Walnut depot.Pollard testified that it was only after the stale loaveswere detected that he learned, from Bailozian. that the storewas on Jiminez' route. Bailozian disclosed at the same time,according to Pollard, that Jiminez previously had received"several warning letters," prompting Pollard to decide that"we had to let him go." Pollard continued that after he andBailozian left the store, he "looked in the records to see theother warnings that he [Jiminez] had received and wrotehim a letter explaining to him that we couldn't keep him.[]and figured up the reason that I was going to let him go."Pollard repeated, later in his testimony, that. after leavingthe store, he and Bailozian "had gone back and looked inI Jiminez signed a Teamsters authorization card on the November 8. sug-gesting that this meeting probably was on that date.I Pollard testified of a November 2 conversation with an official of Albert-son's. Barton Wyles, in which Wyles was "quite upset" over the unautho-rized placement of merchandise in Albertson's stores, such as Hawaiiansweet bread, and in which Pollard promised that such items would he "takenout immediately." Thereafter, according to Pollard. he made a point, by bothposted notices and meetings, "to alert the salesmen of the problem.'"Respondent place in evidence a credit memorandum purporting to reflectthe retrieval of the three loaves and purportedly signed by the store manager.one Rose. The store manager did not testify.'This letter, unaccountably. is not in evidence.221 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe record," which assertedly revealed two prior warningsto Jiminez.On the afternoon of the 10th, Jiminez was summonedbefore Pollard and Bailozian upon returning from his routeand told he was fired. While the three remember this con-frontation somewhat differently, it is evident that Pollarddid most of the talking, citing the out-of-code, unauthorizedbread. Pollad then presented Jiminez with the letter he hadprepared, enclosed with which were three code tagsstamped "11 6," and showed him a copy of the creditmemorandum.' Pollard pulled three loaves of Hawaiiansweet bread from the stalebread bin, as well. Jiminez pro-tested that stale bread was not the real reason for the dis-charge: that he was victim of a "double set of standards"because he is of Mexican rather than Arabian ancestry.6Pollard responded, as he recalled, that this was a third of-fense, which would have precipitated the discharge of any-one. Neither Pollard nor Bailozian mentioned Jiminez'union activities. Jiminez testified that he raised that as thereal reason for the discharge and that Bailozian replied."Shut up, you stupid Mexican."Pollard testified that "leaving out-of-code product inAlbertson's" was the "only reason" for the discharge,quickly amending that it was that in combination with twoprevious warnings. Pollard stressed that "out-of-code prod-uct [is] the worst offense that we have in this company."As noted above, Pollard twice testified that after leavingAlbertson's with the stale bread, he looked at Respondent'srecords and saw Jiminez' earlier warnings. He testifed yetelsewhere that he "saw both of the warnings," that they hadbeen written by one Ben Rodditto, and that he could notrecall their dates or the nature of the offenses. Still later,Pollard testified that the records are kept in Vernon, notWalnut, and that he could not recall seeing the warningsbefore the discharge--"l don't believe we went back toL.A. [i.e., Vernon] first." Further on, Pollard testified thatBailozian had told him that Jiminez "had had two warn-ings" and that he "didn't particularly pull out" Jiminez' filefor confirmation.At that point counsel for the General Counsel placedJiminez' personnel file before Pollard on the witness stand.The file contained only one written warning, dated August2 and signed by Bailozian. That warning states:This notice is to inform you that your behavior is unfa-vorable to that expected of an International BakingCompany employee. As this is your second complaintregarding your conduct, a third complaint will warrantjustification for immediate termination.Faced with this, Pollard conceded that he was "not posi-tive" that he saw Jiminez' first warning, speculating thatperhaps he "just assumed the first one was in there" be-cause of the reference to an earlier one in that of August 2.Pollard testified of an unwritten policy that after twowritten warnings, an employee will be discharged on theJiminez testified that the credit memorandum shown to him did not con-tain the store manager's signature. He further testified that the next day, hespoke with the store manager about what had happened and that the man-ager denied any knowledge of it. This latter, of course, is nonprobative hear-say. The store manager, as previously mentioned, did not testify.Respondent apparently has a number of employees of Arabian descent.third offense. He added that it is left to the depot managersto inform the employees of this policy and that the employ-ees are to receive copies of their warnings, but are not askedto sign them. Bailozian testified of a similar policy of twowarnings and out, but was less clear that the warnings needto be in writing. He stated that, ordinarily, no file entry ismade of oral warnings. The record contains evidence con-cerning other discharges. Without setting forth that evi-dence in detail, it plainly is not conclusive of a consistentdischarge policy or practice.Bailozian testified that Jiminez' August 2 warning wasoccasioned by a conflict between Jiminez and an unspeci-fied store manager on his route. The manager reputedlyasked that Jiminez call on the store every day; Jiminez sup-posedly resisted, prompting the manager to remove Re-spondent's bread from the shelves; and Jiminez assertedlyaccused him of prejudice against persons of Mexican heri-tage. Bailozian asserted, and Jiminez denied, that Jiminezreceived a copy of this warning. Jiminez, for that matter,denied any knowledge of the incident. The store managerdid not testify. Jiminez' first warning, according to Bailo-zian, was oral and was triggered by the discovery of out-of-code bread in two stores in July.Jiminez testified that Pollard telephoned him on Novem-ber 15, stating that he had "had no choice" in the dis-charge; that it had been ordered by Simon Mani, Respon-dent's president. Jiminez related that he then asked if it wasbecause of his union activities and that Pollard said that hehad no knowledge of such activities. Pollard remembered apost discharge telephone conversation with Jiminez, but de-nied most of Jiminez' version. According to Pollard, hevoiced regret about the discharge, but said he would fireanybody for out-of-code product, and that he then offeredJiminez a job at an affiliate of Respondent's in Pasadena,California which was declined.In October Respondent held a meeting of its route sales-men to introduce Pollard, newly installed as sales manager.This made the salesmen unhappy, according to Jiminez,because they were required to remain past quitting time.Jiminez continued that some of the salemen raised the sub-ject of unions, causing Simon Mani to announce that theemployees would get no benefits and would lose their jobs ifa union got in, after which he "walked out angrily." Bailo-zian, also present at the meeting, denied that unions werementioned or that Mani left in anger. Mani, although pre-sent throughout the trial, did not testify.Both Pollard and Bailozian testified that they knew noth-ing of the organizational ferment at the time of the dis-charge. Their story is that they learned of it on November14, when Krikor (Koko) Yeressian reported to Bailozianthat Jiminez had just approached him about attending theunion organizational meeting set for the 14th, at Carrow's.Yeressian testified that he, too, first learned of the organiza-tional activity on the 14th, coincident with Jiminez' ap-proach to him. Jiminez testified, in contrast, that Yeressianwas among those given an authorization card at Carrow'son the 9th and that when he approached Yeressian on the14th, he reminded Yeressian of the meeting and asked if hehad signed the card.7? Yeressian was a relief driver at the time, meaning that, because of hisfamiliarity with the various routes, he filled in when the regular salesmen222 INTERNATIONAL BAKING COMPANYIn International Baking Company', Inc., 240 NLRB 230(1979), the Board concluded that one of the Respondent'sVernon supervisors, Jose Campos, had violated Section8(a)(1) in the summer of 1977 by interrogating employeesconcerning their union activities, by threatening employeeswith discharge to discourage their engagement in union ac-tivities, by offering certain benefits to employees to inducethem to inform his regarding the union activities of theircoworkers, and by creating the impression that the employ-ees' union activities were under surveillance.Conclusion. It is concluded that Jiminez' discharge vio-lated Section 8(aX3) and (1) as alleged. He was the instiga-tor of the union drive, and the discharge occurred only Iday after his wholesale distribution of cards to the salesmenat Carrow's. Beyond that, Pollard's and Bailozian's recitalsconcerning the discovery of the out-of-code bread themorning of the discharge reeked of contrivance, and Pol-lard's testimony about the warnings Jiminez was supposedto have received-first that Pollard did, then that he didnot, see them, etc.-was such a shambles of contradictionsand evasions as to be fundamentally discrediting. More-over, Pollard's and Bailozian's testimony of a defined dis-charge policy, and that Jiminez' situation fit that policy,was singularly unconvincing. Finally, Pollard's postdis-charge offer of another job to Jiminez, at another location.belies poor job performance as the moving cause.As for the contention that Pollard and Bailozian did notso much as know of the union drive until after the dis-charge, it is established that Yeressian told Bailozian aboutit upon first being approached by Jiminez. Less clear iswhether this happened on November 14, as Yeressian andBailazian would have it, or on the 9th, when Jiminezavowedly gave Yeressian a Teamsters card. Jiminez, whilein general no more imposing a symbol of probity than theother principal witnesses,' is credited in this regard. Logicdistares that had he seen fit to invite Yeressian's attendanceat the November 14 organizational meeting, which he un-questionably did, he would have seen equally fit to includeYeressian in his card distribution activities on the 9th.'Remaining is whether Respondent harbored an anti-union animus capable of influencing a discharge decision.Jiminez, it will be recalled, testified that Simon Mani hadsaid in October that the employees would get no benefitsand would lose their jobs if a union got in, after whichMani "walked out angrily." Mani, although presentthroughout the trial, chose not to refute this testimony,leaving the task to the oft discredited Bailozian. It is con-cluded in these circumstances, and again acknowledging Ji-minez' doubtful reliability overall, that Jiminez was tellingthe truth in this instance.'0were absent. He also trained most of the new salesmen, filled in for Bailozianwhen the latter was away, and sometimes investigated customer complaintsbecause-in Pollard's words-"he knew all the customers." Yeressian testi-fied that when he had nothing else to do. he would "just ride with somebodyto spend my day."' In this connection, see the discussion to follow on the surveillance issue.t It having been concluded that Yeressian learned of liminez' union activi-ties on the 9th and thereupon told Bailozian, it is unnecessary to pass on theGeneral Counsel's contention, disputed by Respondent, that Yeressian was astatutory supervisor at the time.1 No weight is given to International Baking Company, Inc., supra. asindicative of antiunion animus in the context of the present case.B. The Alleged SurveillanceEvidence. Upon completing their routes, Respondent'sWalnut salesmen refuel their trucks at a Mobil station nearboth the Walnut depot and Carrow's Restaurant. About 2p.m. on November 14, in anticipation of the organizationalmeeting to be held at Carrow's that afternoon, Jiminez wentto the Mobil station to solicit the salesmen's attendance atthe meeting as they came in from their routes. Meanwhile,LeFlore and another Teamsters official, Bob Hanna. waitedat Carrow's.About 2:45 p.m., no one having appeared at Carrow'sLeFlore and Hanna made the short walk to the Mobil sta-tion. They spoke briefly with Jiminez and with a salesmanor two; then LeFlore, Hanna, and Jiminez walked to Car-row's together. After a few minutes inside with the othertwo, Jiminez went outside to await the others in the restau-rant parking lot. At 3:30 p.m., still no one having come,LeFlore and Hanna said their farewells to Jiminez and left.Jiminez testified that when he got to the Mobil station atabout 2 p.m., Bailozian was having his car fueled. Jiminezassertedly directed Bailozian to "get the hell out" becausethere was going to be a union meeting and commanded thestation attendant to remove the hose nozzle from Bailo-zian's car, after which Bailozian is said to have driven off inhaste. Jiminez' story continued that during the balance ofhis time at the station, he saw Bailozian "going up the streetthree or four times slowly in a silver Granada" and then inthree other cars, "going up and down North Brea CanyonRoad slowly watching." He stated that those cars bore thelicense plates PITA 1, PITA 2, and PITA 5.In his later testimony Jiminez shifted the vantage point ofhis observations to a corner of the restaurant parking lot,averring that he saw Bailozian drive by in three differentcars in "the course of an hour." Elaborating, he said that hesaw Bailozian in a Granada first, then in a red LTD 15minutes later, then in a Pinto wagon 30 minutes after that,then again in the Granada 5 minutes later. He also claimedto have seen Bailozian go by in a Thunderbird. He identi-fied the LTD as having the PITA 2 plate, the Pinto wagonas having the PITA 5 plate, and the Granada as having aPITA JR plate.Bailorzian admitted seeing Jiminez at the Mobile stationthat afternoon, but denied that Jiminez in effect chased himoff as claimed by Jiminez. He testified that he left the sta-tion of his free will at about 2:30 p.m., going to the Walnutdepot, where he remained continuously until about 6 p.m.He further testified that while he was at the depot, Yeres-sian brought word that Jiminez had approached him con-cerning the meeting at Carrow's and that this was his firstknowledge of any organizational activity. He denied engag-ing in any of the vehicular surveillance activities of whichJiminez testified.LeFlore testified that Jiminez never mentioned to himand Hanna, either when they went to the station at 2:45p.m. or when they gave up on the meeting at 3:30 p.m.,anything about Bailozian's driving back and forth LeFlorealso testified that when he and, Hanna got to the station,Jiminez indicated to them that the Walnut manager-Bailozian, presumably-was there and that this persondrove away shortly afterwards.223 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBailozian, Pollard, and Yeressian all testified that Re-spondent has no car with a PITA I license and no Granada,that PITA 2 is a red Chevrolet Caprice assigned to Bailo-zian, and that PITA JR is a Mercedes coupe. Bailozian andYeressian testified that PITA 5 is a red LTD assigned to themanager of the Vernon depot, and Pollard testified thatRespondent has a Pinto wagon with either a PITA 5 or aPITA 7 plate. Pollard testified that he is assigned a Thun-derbird with a PITA C plate and that it was not in the areaat the time."Conclusion. It is concluded that nothing like the eventsdescribed by Jiminez happened. Not only was his story con-fused and inconsistent-most notably when he placed thevantage point of his observations first at the Mobil stationand then at the restaurants parking lot-but he conveyedthe distinct impression that he was making up his story ashe went along. Further, it defies belief that Jiminez wouldnot have reported Bailozian's carryings-on to LeFlore andHanna were they even remotely akin to Jiminez' grandioseassertions.This allegation is without merit because of the failure ofits evidentiary premise.CONCLUSIONS OF LAW1. By discharging Jesus Jiminez as found herein, Respon-dent violated Section 8(a)(3) and (1) of the Act.2. This unfair labor practice affects commerce withinSection 2(6) and (7) of the Act.3. Respondent did not otherwise violate that Act as al-leged.ORDER'2The Respondent, International Baking Company, Inc.,its officers, agents, successors, and assigns, shall:.i Pollard's office is several hundred miles away. in Foster City. California,near San Francisco.1 All outstanding motions inconsistent with this recommended Orderhereby are denied. in the event no exceptions are filed as provided by Sec.102.46 of the Rules and Regulations of the National Labor Relations Board.the findings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections thereto shallbe deemed waived for all purposes.I. Cease and desist from:(a) Discharging or otherwise discriminating against itsemployees for engaging in union activities.(b) In any other manner interfering with, restraining, orcoercing its employees in their exercise of rights under theAct.2. Take this affirmative action:(a) Offer to Jesus Jiminez immediate and full reinstate-ment to his former job or, if that job no longer exists, to asubstantially equivalent job, without prejudice to his senior-ity or other rights and privileges, and make him whole forany loss of earnings or benefits suffered by reason of hisunlawful discharge, plus interest."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all records necessary toanalyze the amount of backpay and benefit owing underthe terms of this Order.(c) Post at its depot in Walnut, California, the noticewhich is attached and marked "Appendix."" Copies of thenotice, on forms provided by the Regional Director for Re-gion 2 1, after being duly signed by Respondent's authorizedrepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure that thenotices are not altered, defaced, or covered by any othermaterial.(d) Notify the Regional Director for Region 21, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.That portion of the complaint found without merit is dis-missed.' Backpay is to be computed in accordance with F. W. Woolworth Com-pany, 90 NLRB 289 (1950), with interest to be computed in the manner setforth in Florida Steel Corporation, 231 NLRB 651 (1977). See, generally, IsisPlumbing & Heating CO., 138 NLRB 716 (1962).14 In the event this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."224